

116 SRES 234 IS: Affirming the United States commitment to the two-state solution to the Israeli-Palestinian conflict, and noting that Israeli annexation of territory in the West Bank would undermine peace and Israel’s future as a Jewish and democratic state.
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 234IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Merkley (for himself, Mrs. Feinstein, Mr. Sanders, Ms. Warren, Mr. Durbin, Ms. Duckworth, Ms. Baldwin, and Mr. Udall) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONAffirming the United States commitment to the two-state solution to the Israeli-Palestinian
			 conflict, and noting that Israeli annexation of territory in the West Bank
			 would undermine peace and Israel’s future as a Jewish and democratic
 state.Whereas longstanding United States policy has recognized that a two-state solution to achieve peace between the Israelis and Palestinians would serve as the best hope for peace and security in the region;Whereas roadmaps for peace outlined by President Bill Clinton, President George W. Bush, and President Barack Obama reflected the bipartisan United States policy promoting a negotiated two-state solution that supports the self-determination of both Israelis and Palestinians;Whereas successive United States administrations of different political parties identified settlement expansion as an impediment to peace;Whereas Israel’s status as a Jewish and democratic state has been indispensable to its national identity throughout its history;Whereas Israel has built and maintained relationships with its Arab neighbors;Whereas ongoing security coordination between Israelis and Palestinians promotes stability;Whereas deep United States-Israel cooperation provides significant mutual benefit to the security and prosperity of both countries and strengthens the unbreakable bond between the people of each country; andWhereas any resolution to the Israeli-Palestinian conflict must guarantee Israel’s security: Now, therefore, be itThat is the sense of the Senate that—(1)the policy of the United States should be to preserve conditions conducive to a negotiated two-state solution;(2)United States efforts to promote peace between the Israelis and Palestinians should explicitly endorse a two-state solution as the goal of any process to resolve the conflict’s core issues;(3)unilateral annexation of portions of the West Bank would jeopardize prospects for a two-state solution, harm Israel’s relationship with its Arab neighbors, threaten Israel’s Jewish and democratic identity, and undermine Israel’s security; and(4)a two-state solution is the best hope to preserve Israel’s Jewish and democratic nature while fulfilling the Palestinians’ right to self-determination, creating a foundation for just and durable peace and prosperity.